Plaintiff in error was convicted in the county court of Washington county, at the June, 1911, term, of having unlawful possession of intoxicating liquor with the intent of selling the same, and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of thirty days. Judgment was pronounced on the 15th day of June, 1911. The appeal was filed in this court on the 20th day of August, 1911, more than 60 days after the rendition of the judgment. The record discloses no order extending the time within which the appeal could be perfected. The statutory time of 60 days having expired, the Attorney General has filed a motion to dismiss the appeal on the ground that it was not filed within the time provided by law. There is no answer in the record to this motion. We take it as confessed. The motion is sustained, and the appeal dismissed. *Page 703